Case 2:17-Cv-03934 Document 52 Filed 03/28/19 Page 1 of 2 Page|D #: 560

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Jll\/Il\/IIE C GARDNER
Plaintiff,

V- Civil Action No. 2: l 7-cv-03 934
Honorable John T. Copenhaver, Jr.

KANAWHA COUNTY, WEST VIRGINIA,
KANAWHA COUNTY COMMISSION,
KANAWHA COUNTY PROSECUTING,
ATTORNEY, in his official capacity,
WILLIAM C. FORBES, REAGAN E.
WHITMYER, JOHN J. FRAIL,
CHARLESTON POLICE DEPARTMENT

Defendants.

DISMISSAL ORDER

NOW COMES the Plaintiff, by counsel, and comes the Defendant, the Charleston
Police Department, by counsel, and hereby represent to the Court that all matters in controversy
between and among these parties have been fully settled and compromised and the parties
jointly move the Court to dismiss Defendant, Charleston Police Department, from this matter
with prejudice.

It appearing to the Court proper so to do, it is ORDERED that the Charleston Police
Department is hereby, DISMISSED, with prejudice, from the above-styled action and the
parties shall bear their own attorney’s fees and costs incurred in the action.

ENTER: This day of , 2019.

 

Honorable John T. Copenhaver, Jr., Judge
Prepared by:

fsi Karen Tracy |V|cE|hinny
Karen Tracy McElhinny, Esquire (WVSB #7517)

Shuman, McCuskey & Slicer, PLLC
Post Ofiice Box 3953
Charleston, WV 25339
(304)345-1400
Counselfor Defendcmt Charleston Police Department

Case 2:17-Cv-03934 Document 52 Filed 03/28/19 Page 2 of 2 Page|D #: 561

Agreed to by:

fs)‘ Robert P. Dunl:-ll:_), ll
Robert P. Dunlap, II, Esq. (WVSB 10012)

208 Main Street

Beckley, WV 25801

Phone: (304) 255-4762

Fax: (304) 255-4760

E-mail: roberldunlapesq@gmail.com

 

and

Scott Bolden, Esq. (DC No. 428758)
Michael B. Roberts, Esq. (DC No. 976409)
Reed Smith LLP
1301 K Street, NW
Suite lOOO-East Tower
Washington, DC 20005

Counselfor Plaintiff

